Citation Nr: 0913437	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for 
migraine headaches, residual closed head injury, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1986 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The record reflects that the Veteran requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for September 20, 2007.   However, the 
Veteran failed to report for this hearing.  Accordingly, her 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

It is not shown at any time during the appeal period that the 
Veteran's migraine headaches were manifested by very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

A rating in excess of 30 percent for migraine headaches is 
not warranted.               38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.124a, Code 8100 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in May 2005, prior to the September 2005 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what information and evidence she must submit and 
what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Since the RO continued the 30 percent disability evaluation 
at issue here for the Veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, the Veteran was 
provided with notice of the process in which VA assigns 
disability ratings and effective dates in a letter dated in 
March 2006.  

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake,  22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section 5103(a) requires, 
at a minimum, that the Secretary notify the Veteran, that to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect of that 
worsening on the Veteran's employment and daily life.  Id.  
The Veteran also must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which the disability compensation is being 
sought, their severity, and duration and their impact upon 
employment and daily life.  Notice must also provide examples 
of the type of medical and lay evidence that the Veteran may 
submit that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 43-44.  

The Veteran has been notified that she must show evidence of 
an increase in severity of her disability in the May 2005 
correspondence.  The Veteran was informed that she could 
submit evidence in the form of lay statements, statements 
from a physician, and any other evidence to demonstrate a 
worsening of her service-connected disability.  Although the 
Veteran was not specifically advised regarding the diagnostic 
criteria for an increased evaluation, the February 2006 
Statement of the Case included the diagnostic criteria 
necessary for an increased evaluation for her disability.  In 
addition, the VA-Form 9 reflects that the Veteran had 
knowledge of the rating criteria necessary for a higher 
disability rating of 50 percent.  The Board notes that the 
Veteran did not receive notification asking for her to 
present the effects her disability has on her employment and 
daily life; however, she presented information through her 
lay statements and VA examination regarding how her 
disability affected her daily life and employment.  Since the 
Veteran was given notice that she must present worsening of 
her service-connected disability for an increased rating 
claim, and has presented evidence of such through her 
statements and VA examination, she has not been prejudiced by 
any notice deficiency.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also finds that VA's duty to assist has been 
satisfied.  All relevant medical evidence is associated with 
the claims folder and the Veteran has at no time identified 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  Moreover, the Veteran was 
afforded a VA examination in August 2005.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's service-connected migraine headaches are rated 
under Diagnostic Code 8100.  Under Diagnostic Code 8100, 
migraine headaches resulting in characteristic prostrating 
attacks occurring on an average once a month over the last 
several months warrant a 30 percent rating.  Migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating; the maximum rating available for migraine 
headaches pursuant to Diagnostic Code 8100.  38 C.F.R. § 
4.124a.

III.	Increased Disability Rating

The Veteran contends that her service-connected migraine 
headaches warrant a higher disability rating.  In the March 
2006 VA Form 9, she stated that she had very frequent 
prostrating attacks that affected her day to day activities.  

The Veteran was afforded a VA examination in August 2005.  
The Veteran reported that she started having headaches since 
her time in service when she was hit by a branch and lost 
consciousness.  She indicated that her headaches occurred at 
no specific time and were very incapacitating for her.  She 
stated that she could not function and had to get a shot to 
feel better.  She explained that her headaches came at least 
twice a month.  It was noted that the headaches usually 
started in the back of her head and occipital area which 
gradually included her entire head.  She reported blurriness 
of vision and occasional numbness of the extremities.  She 
sometimes felt sick to her stomach.  She stated that she 
usually goes and stays in a dark room.  She could not think 
of any triggering factor that could bring about the 
headaches.  The examiner listed a history of closed head 
injury and a history of headaches probably migrainous type 
with some mixed tension type headache.  

A VA treatment records document the Veteran's consistent 
complaints of migraine headaches.  

A September 2005 VA treatment record showed that the Veteran 
complained of a migraine and that the frequency was constant.  

The June 2006 VA treatment record showed that the Veteran 
reported headaches.  She described the headaches as occurring 
about three times per month and lasting about two days.  She 
stated that the headaches began with the sensation of small, 
dime-sized black spots in both visual fields that tended to 
move, tingling in either the right or left hand, and a 
headache on the contralateral side from the tingling 
sensation.  The headaches would evolve to a severe pain and 
were associated with nausea and vomiting.  She stated that 
she becomes incapacitated.  The examining physician noted 
that her symptoms seemed to be consistent with migraine with 
aura.  However, the physician excluded the possibility of a 
vascular malformation as a cause for her chronic and 
intermittent headaches.  The MRI results showed an impression 
of a single, approximately 5 mm, foci increased T2 signal 
intensity with deep white frontal peri ventricular white 
matter.  It was noted that this was likely owing to senescent 
type change and there was no evidence for acute intracranial 
abnormality.  

After a complete review of the record, the Board finds that 
the Veteran's service-connected migraine headaches do not 
warrant a disability rating in excess of 30 percent.  To 
warrant a higher disability rating of 50 percent, the 
evidence must show that the Veteran's headaches are very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See Diagnostic 
Code 8100.  The Board observes that the Veteran has 
complained of frequent migraine headaches that are associated 
with numbness, aura, and nausea.  She has also stated that 
she needed to go to the emergency room to receive shots to 
alleviate her pain.  Even so, the medical evidence of record 
shows that the Veteran's headaches only appear to occur about 
two to three times per month.  In addition, the June 2006 VA 
treatment record characterizes the Veteran's headaches as 
chronic and intermittent.  As such, the Board finds that the 
Veteran's migraine headaches have not been shown to involve 
very frequent, completely prostrating, and prolonged attacks 
to warrant a higher disability rating.  

Further, while the Veteran contends that she becomes 
incapacitated due to her migraine headaches and that the 
headaches affect her daily activities, and that the evidence 
of record shows that the Veteran has difficulty maintaining 
employment, it has been indicated that the Veteran's 
unemployment was related to her drug use and other 
nonservice-connected disorders, not her service-connected 
migraine headaches.  The VA treatment records and the August 
2005 VA examination report do not show that the Veteran's 
headaches cause a severe economic inadaptability.  Indeed, an 
October 2006 field examination report noted that the Veteran 
was successfully working on a part-time basis.  It was also 
noted that the Veteran had been turned down for vocational 
and rehabilitation training in March 2006 due her drug 
addiction.  

Given the foregoing, the Board finds that an increased 
disability rating is not warranted under Diagnostic Code 
8100.  38 C.F.R. § 4.124a, DC 8100.

The Board also considered an extra-schedular evaluation under 
38 C.F.R. 
§ 3.321(b)(1).  However, there is no indication that the 
schedular criteria are inadequate to evaluate the Veteran's 
service-connected disability.  The record does not show that 
her disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or has necessitated frequent periods of hospitalization.  In 
light of the foregoing, the Veteran's claim for a higher 
disability rating does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Thus, the 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown¸ 9 Vet. App. 88, 95 (1996).  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a 
higher disability rating for service-connected migraine 
headaches.  Thus, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an increased disability evaluation for 
migraine headaches, currently evaluated as 30 percent 
disabling, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


